 1
     WO
 2
 3
 4
 5
 6
                        IN THE UNITED STATES DISTRICT COURT
 7
                              FOR THE DISTRICT OF ARIZONA
 8
     John Westley Tate Jr.,                          No. CV-19-00276-PHX-ESW
 9
10                       Plaintiff,
                                                     ORDER
11   v.
12
     Acting Commissioner of the Social Security
13   Administration,
14
                         Defendant.
15
16
17
18          On September 26, 2019, the Court issued an Order reversing the Social Security
19   Administration’s (“Social Security”) denial of Plaintiff’s application for disability
20   insurance benefits and remanding the matter to the Commissioner of Social Security for
21   an immediate award of benefits.        (Doc. 16).    Pending before the Court is the
22   Commissioner’s “Motion to Alter or Amend the Judgment Pursuant to Federal Rule of
23   Civil Procedure 59(e)” (Doc. 18). Plaintiff has filed a Response (Doc. 19), and the
24   Commissioner has filed a Reply (Doc. 20).
25          Under Rule 59(e) of the Federal Rules of Civil Procedure, a party may file a
26   “motion to alter or amend a judgment.” The Ninth Circuit has explained that
27                 [s]ince specific grounds for a motion to amend or alter are not
                   listed in the rule, the district court enjoys considerable
28                 discretion in granting or denying the motion.” McDowell v.
 1                Calderon, 197 F.3d 1253, 1255 n.1 (9th Cir. 1999) (en banc)
 2                (per curiam) (internal quotation marks omitted).           But
                  amending a judgment after its entry remains “an
 3                extraordinary remedy which should be used sparingly.” Id.
                  (internal quotation marks omitted). In general, there are four
 4
                  basic grounds upon which a Rule 59(e) motion may be
 5                granted: (1) if such motion is necessary to correct manifest
                  errors of law or fact upon which the judgment rests; (2) if
 6                such motion is necessary to present newly discovered or
 7                previously unavailable evidence; (3) if such motion is
                  necessary to prevent manifest injustice; or (4) if the
 8                amendment is justified by an intervening change in
 9                controlling law. Id.

10   Allstate Ins. Co. v. Herron, 634 F.3d 1101, 1111 (9th Cir. 2011). Rule 59(e) “may not be

11   used to relitigate old matters, or to raise arguments or present evidence that could have

12   been made prior to the entry of judgment.” Exxon Shipping Co. v. Baker, 554 U.S. 471,

13   485 n.5 (2008) (citation omitted). A Rule 59(e) “motion is not a substitute for appeal and

14   does not allow the unhappy litigant to reargue the case.” Bollenbacher v. Comm'r of Soc.

15   Sec., 621 F. Supp. 2d 497, 501 (N.D. Ohio 2008).

16         In its September 26, 2019 Order, the Court concluded that the Administrative Law

17   Judge (“ALJ”) discounted Plaintiff’s symptom testimony without providing specific and

18   legitimate reasons supported by substantial evidence.        (Doc. 16 at 6-10).       The

19   Commissioner asserts that the Court committed clear error by remanding the matter for

20   an award of benefits instead of further proceedings.      (Doc. 18).   According to the

21   Commissioner, the Court failed to adequately analyze whether there are any outstanding

22   issues on which further administrative proceedings would be useful. (Id. at 4-5). The

23   Commissioner does not argue that the record is incomplete. Instead, the Commissioner

24   argues that there are a number of inconsistencies in the record that should be addressed

25   by the ALJ. (Id. at 5-7). The Court affirms its implicit finding that the record in this

26   matter is fully developed.1 “Given this fully developed record, the admission of more

27
           1
             This finding is implicit in the Court’s statement “After examining the record, the
28   Court finds no outstanding issues of fact to be resolved through further proceedings.”
     (Doc. 16 at 11).

                                               -2-
 1
     evidence would not be ‘enlightening,’ Treichler, 775 F.3d at 1101, and ‘remand for the
 2
     purpose of allowing the ALJ to have a mulligan [does not qualify] as a remand for a
 3
     ‘useful purpose,’ Garrison, 759 F.3d at 1021.” Henderson v. Berryhill, 691 F. App’x
 4
     384, 386 (9th Cir. 2017) (citing Treichler v. Comm'r of Soc. Sec. Admin., 775 F.3d 1090,
 5
     1100 (9th Cir. 2014) and Garrison v. Colvin, 759 F.3d 995, 1021 (9th Cir. 2014)).
 6
     Further, although there may be some doubt in the record as to whether Plaintiff is
 7
     disabled, the Court affirms its finding that there is not “serious doubt.” (Doc. 16 at 11).
 8
     Because (i) the ALJ failed to provide legally sufficient reasons for discounting Plaintiff’s
 9
     symptom testimony, (ii) the record is fully developed and there are no outstanding issues
10
     that must be resolved before a disability determination can be made (i.e. further
11
     administrative proceedings would not be useful), (iii) crediting Plaintiff’s testimony as
12
     true would require the ALJ to find Plaintiff disabled on remand, and (iv) there is not
13
     “serious doubt” as to whether Plaintiff is disabled, the Court did not commit clear error
14
     by exercising its discretion to remand this case for an award of benefits. See Garrison,
15
     759 F.3d at 1020 (noting that the Ninth Circuit has “stated or implied that it would be an
16
     abuse of discretion for a district court not to remand for an award of benefits when all of
17
     these conditions are met”). The Court concludes that he Commissioner has not presented
18
     a valid basis for granting Rule 59(e) relief. Accordingly,
19
            IT IS ORDERED denying the Commissioner’s “Motion to Alter or Amend the
20
     Judgment Pursuant to Federal Rule of Civil Procedure 59(e)” (Doc. 18).
21
            Dated this 15th day of November, 2019.
22
23
24
                                                        Honorable Eileen S. Willett
25                                                      United States Magistrate Judge
26
27
28


                                                -3-
